DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 
Response to Amendment
3.	The Amendment filed 11/09/2021 has been entered. Claims 15, 26 and 27 have been amended. Claims 15-22 and 24-27 remain pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to Claims 15-22 and 24-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the at least one pre-defined criterion” in line 24 of the claim.  
Claim 27 recites the limitation "the at least one pre-defined criterion” in line 22 of the claim.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 15-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20160070436 A1) in view of Busch et al. (US 20090093712 A1).
Regarding claim 15, Thomas teaches a computer-implemented method for determining a virtual flight-path with respect to a virtual representation of at least one anatomical structure (FIG. 5 illustrates the processing steps involved in the planning system using a flow chart, see [0107]), the method comprising executing, on at least one processor of a computer (computer control system 425, which 
acquiring, by the at least one processor, patient image data describing a three-dimensional patient image dataset showing at least one anatomical structure of a patient, wherein the patient image data is stored in a database (The first step involves acquiring pre-operative images of the patient. The image data series is first imported into the software from a database or a server, such as a PACS server. The pre-operative surgical planning method and system use pre-operative images obtained using at least one, or any combination of, MRI, CT, PET or similar modalities, see [0107] and MRI may be obtained under conditions suitable to acquire both diffusion (typically DTI) data and to obtain MR data useful to generate a 3D sulcal surface map, see [0108]); 
acquiring, by the at least one processor, atlas data describing at least one model of the at least one anatomical structure (One method to do this would be by way of co-registering a detailed brain atlas with image volume(s) being used, and then using the atlas labels used as input to the above. Such co-registration may be achieved by constructing the atlas relative to a template clinical image (a representative sample or perhaps averaged image) and then performing co-registration of the template. An example of this is shown in "Medical Image Registration", Derek L G Hill et al 2001 Phys Med. Biol. 46 R1. This information can be used as further inputs and constraints to an automated trajectory computation algorithm, such as described previously, see [0091]); 
determining, by the at least one processor and based on the patient image data retrieved from the database and the atlas data, representation data describing a three-dimensional virtual representation of the at least one anatomical structure (Once the DTI and 3D sulcal surface map are generated, the method involves overlaying of the DTI data onto the 3D sulcal map data. The 3D sulcal map is constructed using the MR data to generate a 3D surface map to represent the brain surface and clearly illustrate the sulcal folds or crevices that are present on the brain, see [0109]; and the computer 
However, Thomas does not teach acquiring, by the at least one processor, requirement data describing at least one requirement for at least one flight-path; and determining, by the at least one processor and based on the representation data and the requirement data, flight-path data describing at least one virtual flight- path with respect to the three-dimensional virtual representation of the at least one anatomical structure, wherein determining flight-path data involves utilizing at least one path-finding algorithm for determining desirability of the at least one flight-path and/or selecting a desirable flight-path, involves acquiring path-finding data based on at least one pre-defined criterion, for the at least one anatomical structure, and wherein the at least one pre-define criterion is stored in the database and comprises at least one of: a cut-through criterion for the at least one anatomical structure, describing whether the flight-path is to pass through or is to circumnavigate the respective anatomical structure; a move-to-side criterion for the at least one anatomical structure, describing whether the flight-path is to continue unamended, with the respective anatomical structure moving out of the flight-path, or is to circumnavigate the respective anatomical structure; a path-index criterion for the at least one anatomical structure and/or for at least one intermediate area between at least two anatomical structures, describing desirability for the flight-path to pass through the respective anatomical structure or the respective intermediate area; wherein the flight-path is defined in dependence on the at least one criterion retrieved from the database; and wherein the flight-path data describing the at least one virtual flight-path represents a visualization presented from a point passing along the at least one virtual flight-path.
In an analogous art, Busch teaches acquiring, by the at least one processor, requirement data (e.g. hard plaque H, fibrous plaque F, soft plaque S, see Fig. 2) describing at least one requirement for at 
determining, by the at least one processor and based on the representation data and the requirement data, flight-path data describing at least one virtual flight- path (For the purpose of planning the piercing by a catheter through the blockage region 4 therefore what might be called an "optimal itinerary" is compiled, so that as far as possible the catheter tip crosses exclusively through the areas with soft plaque S, see [0046]) with respect to the three-dimensional virtual representation of the at least one anatomical structure (for planning the catheter advance, which is configured in such a way that it determines a three-dimensional path through the blockage region by reference to a set of sectional images or a 3D representation of the blockage region previously recorded as part of the preliminary investigation, see [0033]), wherein determining flight-path data involves utilizing at least one path-finding algorithm for determining desirability of the at least one flight-path and/or selecting a desirable flight-path (These sectional images or the associated datasets, as applicable, which can also for example be based on ultrasound or magnetic resonance imaging, are loaded into a planning unit 38 in the control and processing device 32 which, on the basis of computer-implemented analysis and optimization algorithms, determines the path 12 of least resistance, see [0049]), and involves acquiring path-finding data (As the result of this procedure, one obtains a three-dimensional spatial curve or a path 12 through the blockage region 4, the so-called "path of least resistance" (PLR), see [0046]) based on at least one pre-defined criterion (for example, a breakthrough point 10 is defined for the catheter tip in each sectional image, through the soft plaque S within the sectional area, roughly in a central region of this area, and the breakthrough points 10 so defined are imagined to be joined together from one sectional image to the next, see [0046]) for the at least one anatomical structure (Section of a vessel 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the surgical procedure of Thomas with determined path of Busch treatments that can thus be performed with reduced risk, in a shorter time than hitherto, as a result of which in particular the patient's exposure to radiation, from the X-ray illumination which accompanies the intervention, can also be kept low as suggested, see Busch [0036].

Regarding claim 16, Thomas as modified by Busch teaches the method of claim 15, wherein determining representation data involves acquiring critical structure data describing at least one critical structure contained in the at least one anatomical structure (The ROI and/or VOI may act as landmarks for lesions in need of treatment, or critical regions that must be avoided, during a surgical procedure. In the scenario where ROI or VOI represent a lesion or a region to be resected, the surgeon uses these as target regions, see Thomas [0114]).

Regarding claim 17, Thomas as modified by Busch teaches the method of claim 16, wherein the at least one critical structure includes at least one pathological structure of the patient (In the alternate scenario where ROI or VOI represent regions to be avoided, the surgeon uses these as landmarks where 

Regarding claim 18, Thomas as modified by Busch teaches the method of claim 16, wherein acquiring critical structure data involves defining the at least one critical structure within the at least one three-dimensional patient image dataset and/or within the three-dimensional virtual representation (Such ROI may be manually or automatically generated for multiple 2D layers and a volume of interest (VOI) may be established by interpolating in 3D space between such ROI, see Thomas [0114]).

Regarding claim 19, Thomas as modified by Busch teaches the method of claim 15, wherein the atlas data describes at least one further anatomical structure (One method to do this would be by way of co-registering a detailed brain atlas with image volume(s) being used, and then using the atlas labels used as input to the above. Such co-registration may be achieved by constructing the atlas relative to a template clinical image (a representative sample or perhaps averaged image) and then performing co-registration of the template. An example of this is shown in "Medical Image Registration", Derek L G Hill et al 2001 Phys Med. Biol. 46 R1. This information can be used as further inputs and constraints to an automated trajectory computation algorithm, such as described previously, see Thomas [0091]).

Regarding claim 20, Thomas as modified by Busch teaches the method of claim 16, wherein determining flight-path data involves defining the flight-path in dependence on the at least one critical structure (Hence, ROI and VOI aid in defining a surgical path that would be uniquely tuned to specific function(s) that need to be preserved for a patient, see Thomas [0115]).



Regarding claim 22, Thomas as modified by Busch teaches the method of claim 15, wherein determining flight-path data involves acquiring indication data describing at least one medical indication of the patient (define target for surgical navigation, see step 530 of Fig. 5), and wherein a starting point of the flight-path is defined in dependence on the at least one medical indication (identify engagement points to define sulcal path, see Thomas step 540 of Fig. 5 and Figs. 8-10).

Regarding claim 24, Thomas as modified by Busch teaches the method of claim 15, wherein determining flight-path data involves acquiring the position of at least one point of the flight path from tracking data obtained from a medical tracking system (Surfaces can be manually outlined or automatically segmented from image data. Similarly, surfaces can be determined from the physical patient by outlining with a tracked pointer tool or through a surface scanning technique, see Thomas [0077]).

Regarding claim 25, Thomas as modified by Busch teaches the method of claim 15, and Busch further teaches wherein, based on the representation data and the flight-path data, the virtual representation of the at least one anatomical structure and/or the at least one critical structure as seen 
at least one anatomical object is cut away or rendered invisible depending on the medical indication and/or the current position along the flight-path (Also shown on the display 36, apart from the real-time angiographic image, is a sectional image of the blockage region 4 corresponding to the current point of advance of the catheter tip 21 in the vessel 2, recorded beforehand during the preliminary investigation, on which are marked both the breakthrough point 10 on the path 12 which has been determined and the current position of the catheter tip 21, see [0051]); 
the provided output is operable to switch between a plurality of flight-paths that may or may not reflect actual surgical pathways; 
at predetermined points of a flight-path from which more than one flight-path continue towards or with respect to the critical structure, or anywhere along a flight-path, indication-specific labels, arrows, measurements, recommendations for surgical instrument, color coding for critical structures, distance to target, expected surgery time to target, expected surgery time to end of procedure, warnings and/or other information related to anatomical structures and/or flight-paths can be indicated; 
the speed along the flight-path can be selected to be proportional to an indication- specific weighted average speed of a surgical procedure along that flight-path; 
at a predetermined or any chosen point of a flight-path, images and/or videos can be shown; 
at a point where the flight-path reaches or passes by a critical structure , or any other chosen point along the flight-path, a circular flight-path around the critical structure can be provided in the output; 

at any point of the flight-path, the orientation of the viewing direction with respect to the flight-path can be changed, particularly to at least one predefined value such as 00, 300, 450 or any other value, wherein the viewing direction can be changed in the provided output.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the surgical procedure of Thomas with determined path of Busch treatments that can thus be performed with reduced risk, in a shorter time than hitherto, as a result of which in particular the patient's exposure to radiation, from the X-ray illumination which accompanies the intervention, can also be kept low as suggested, see Busch [0036].

Regarding claim 26, Thomas teaches a system for determining a virtual flight-path with respect to a virtual representation of at least one anatomical structure (computer control system 425 of Fig. 6), the system comprising: 
a computer having at least one processor and associated memory (processor 430), the memory having instructions stored thereon that (memory 435), when executed, perform the steps of:
 acquiring, by the at least one processor, patient image data describing at a three-dimensional patient image dataset showing at least one anatomical structure of a patient wherein the patient image data is stored in a database (The first step involves acquiring pre-operative images of the patient (as shown in step 500 in FIG. 5). The image data series is first imported into the software from a database or a server, such as a PACS server, see [0107]); 
acquiring, by the at least one processor, atlas data describing at least one model of the at least one anatomical structure (a representative sample or perhaps averaged image) and then performing co-
determining, by the at least one processor and based on the patient image data retrieved from the database and the atlas data, representation data describing a three-dimensional virtual representation of the at least one anatomical structure (Once the DTI and 3D sulcal surface map are generated, the method involves overlaying of the DTI data onto the 3D sulcal map data. The 3D sulcal map is constructed using the MR data to generate a 3D surface map to represent the brain surface and clearly illustrate the sulcal folds or crevices that are present on the brain, see [0109]; and the computer processor may be programmed to determine the locations of one or more surgical targets to be approached by comparing the image of the 3D volume of the patient's anatomy to an anatomical atlas and/or a library of stored images of normal healthy tissue, as described herein, see [0105]); 
However, Thomas does not teach acquiring, by the at least one processor, requirement data describing at least one requirement for at least one flight-path; and determining, by the at least one processor and based on the representation data and the requirement data, flight-path data describing at least one virtual flight- path with respect to the three-dimensional virtual representation of the at least one anatomical structure, wherein determining flight-path data involves utilizing at least one path-finding algorithm for determining desirability of the at least one flight-path and/or selecting a desirable flight-path, involves acquiring path-finding data based on at least one pre-defined criterion, for the at least one anatomical structure, and wherein the at least one pre-define criterion is stored in the database and comprises at least one of: a cut-through criterion for the at least one anatomical structure, describing whether the flight-path is to pass through or is to circumnavigate the respective anatomical structure; a move-to-side criterion for the at least one anatomical structure, describing whether the flight-path is to continue unamended, with the respective anatomical structure moving out of the flight-
In an analogous art, Busch teaches acquiring, by the at least one processor, requirement data (e.g. hard plaque H, fibrous plaque F, soft plaque S, see Fig. 2) describing at least one requirement for at least one flight-path (On the one hand there are regions of hard plaque H, of coronary calcium deposits. On the other hand there are regions of fibrous plaque F. Finally, there are generally also other regions of soft plaque S. Regions of this last type, with soft plaque S, are especially well suited for piercing with a catheter tip, see [0045]); and 
determining, by the at least one processor and based on the representation data and the requirement data, flight-path data describing at least one virtual flight- path (For the purpose of planning the piercing by a catheter through the blockage region 4 therefore what might be called an "optimal itinerary" is compiled, so that as far as possible the catheter tip crosses exclusively through the areas with soft plaque S, see [0046]) with respect to the three-dimensional virtual representation of the at least one anatomical structure (for planning the catheter advance, which is configured in such a way that it determines a three-dimensional path through the blockage region by reference to a set of sectional images or a 3D representation of the blockage region previously recorded as part of the preliminary investigation, see [0033]), wherein determining flight-path data involves utilizing at least one path-finding algorithm for determining desirability of the at least one flight-path and/or selecting a desirable flight-path (These sectional images or the associated datasets, as applicable, which can also for based on at least one pre-defined criterion (for example, a breakthrough point 10 is defined for the catheter tip in each sectional image, through the soft plaque S within the sectional area, roughly in a central region of this area, and the breakthrough points 10 so defined are imagined to be joined together from one sectional image to the next, see [0046]) for the at least one anatomical structure (Section of a vessel 2, here a coronary artery of Fig. 1), and wherein the at least one pre-define criterion is stored in the database (The control and processing device 32 is in addition connected via suitable interfaces to a medical image database (not shown) in which are stored the CT or other sectional images of the blocked region 4 of the vessel 2 concerned, recorded as part of the preliminary investigation, see [0049]) and is selected from a group consisting of: a cut-through criterion for the at least one anatomical structure, describing whether the flight-path is to pass through or is to circumnavigate the respective anatomical structure (Also shown on the display 36, apart from the real-time angiographic image, is a sectional image of the blockage region 4 corresponding to the current point of advance of the catheter tip 21 in the vessel 2, recorded beforehand during the preliminary investigation, on which are marked both the breakthrough point 10 on the path 12 which has been determined and the current position of the catheter tip 21, see [0050]); a move-to-side criterion for the at least one anatomical structure, describing whether the flight-path is to continue unamended, with the respective anatomical structure moving out of the flight-path, or is to circumnavigate the respective anatomical structure (this limitation is optional since it is part of the “at least one pre-define criterion”); a path-index criterion for the at least one anatomical structure and/or for at least one intermediate area between at least two anatomical 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the surgical procedure of Thomas with determined path of Busch treatments that can thus be performed with reduced risk, in a shorter time than hitherto, as a result of which in particular the patient's exposure to radiation, from the X-ray illumination which accompanies the intervention, can also be kept low as suggested, see Busch [0036].


acquiring, by the at least one processor, patient image data describing at a three-dimensional patient image dataset showing at least one anatomical structure of a patient wherein the patient image data is stored in a database; (The first step involves acquiring pre-operative images of the patient. The image data series is first imported into the software from a database or a server, such as a PACS server. The pre-operative surgical planning method and system use pre-operative images obtained using at least one, or any combination of, MRI, CT, PET or similar modalities, see [0107] and MRI may be obtained under conditions suitable to acquire both diffusion (typically DTI) data and to obtain MR data useful to generate a 3D sulcal surface map, see [0108]) 
acquiring, by the at least one processor, atlas data describing at least one model of the at least one anatomical structure (One method to do this would be by way of co-registering a detailed brain atlas with image volume(s) being used, and then using the atlas labels used as input to the above. Such co-registration may be achieved by constructing the atlas relative to a template clinical image (a representative sample or perhaps averaged image) and then performing co-registration of the template. An example of this is shown in "Medical Image Registration", Derek L G Hill et al 2001 Phys Med. Biol. 46 R1. This information can be used as further inputs and constraints to an automated trajectory computation algorithm, such as described previously, see [0091]); 
determining, by the at least one processor and based on the patient image data and the atlas data, representation data describing a three-dimensional virtual representation of the at least one anatomical structure (Once the DTI and 3D sulcal surface map are generated, the method involves overlaying of the DTI data onto the 3D sulcal map data. The 3D sulcal map is constructed using the MR data to generate a 3D surface map to represent the brain surface and clearly illustrate the sulcal folds or 
However, Thomas does not teach acquiring, by the at least one processor, requirement data describing at least one requirement for at least one flight-path; and determining, by the at least one processor and based on the representation data and the requirement data, flight-path data describing at least one virtual flight- path with respect to the three-dimensional virtual representation of the at least one anatomical structure, wherein determining flight-path data involves utilizing at least one path-finding algorithm for determining desirability of the at least one flight-path and/or selecting a desirable flight-path, involves acquiring path-finding data based on at least one pre-defined criterion, for the at least one anatomical structure, and wherein the at least one pre-define criterion is stored in the database and comprises at least one of: a cut-through criterion for the at least one anatomical structure, describing whether the flight-path is to pass through or is to circumnavigate the respective anatomical structure; a move-to-side criterion for the at least one anatomical structure, describing whether the flight-path is to continue unamended, with the respective anatomical structure moving out of the flight-path, or is to circumnavigate the respective anatomical structure; a path-index criterion for the at least one anatomical structure and/or for at least one intermediate area between at least two anatomical structures, describing desirability for the flight-path to pass through the respective anatomical structure or the respective intermediate area; wherein the flight-path is defined in dependence on the at least one criterion retrieved from the database; and wherein the flight-path data describing the at least one virtual flight-path represents a visualization presented from a point passing along the at least one virtual flight-path.

determining, by the at least one processor and based on the representation data and the requirement data, flight-path data describing at least one virtual flight- path (For the purpose of planning the piercing by a catheter through the blockage region 4 therefore what might be called an "optimal itinerary" is compiled, so that as far as possible the catheter tip crosses exclusively through the areas with soft plaque S, see [0046]) with respect to the three-dimensional virtual representation of the at least one anatomical structure (for planning the catheter advance, which is configured in such a way that it determines a three-dimensional path through the blockage region by reference to a set of sectional images or a 3D representation of the blockage region previously recorded as part of the preliminary investigation, see [0033]), wherein determining flight-path data involves utilizing at least one path-finding algorithm for determining desirability of the at least one flight-path and/or selecting a desirable flight-path (These sectional images or the associated datasets, as applicable, which can also for example be based on ultrasound or magnetic resonance imaging, are loaded into a planning unit 38 in the control and processing device 32 which, on the basis of computer-implemented analysis and optimization algorithms, determines the path 12 of least resistance, see [0049]), and involves acquiring path-finding data (As the result of this procedure, one obtains a three-dimensional spatial curve or a path 12 through the blockage region 4, the so-called "path of least resistance" (PLR), see [0046]) based on at least one pre-defined criterion (for example, a breakthrough point 10 is defined for the catheter tip in each sectional image, through the soft plaque S within the sectional area, roughly in a central 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the surgical procedure of Thomas with determined path of Busch treatments that can thus be performed with reduced risk, in a shorter time than hitherto, as a result of which in particular the patient's exposure to radiation, from the X-ray illumination which accompanies the intervention, can also be kept low as suggested, see Busch [0036].

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwasaki et al. (US 20120201433 A1) discloses an image composition system includes: an image related information acquiring portion that acquires image related information between a first image and a second image; an image display form designating portion that designates a display form of the first image preferentially to the second image; a second image display form determining portion that determines a display form of the second image so as to display the second image in a predetermined area of the first image; a second image processing portion that processes the second image.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        
/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641